Citation Nr: 0025450	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  98-03 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of in-
service head injury, claimed as headaches and blackout 
spells.

2.  Entitlement to service connection for generalized anxiety 
disorder, claimed as a nerve condition.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION


The veteran had active service from August 1971 to March 
1972.

This appeal arises from a February 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, that denied entitlement to service 
connection for headaches and blackout spells secondary to 
skull fracture.  The rating decision also determined that a 
claim for service connection for generalized anxiety disorder 
claimed as a nerve condition was not well grounded.  The 
veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution.

The cover letter for the appealed rating decision is dated 
February 27, 1997.  The veteran submitted a timely notice of 
disagreement in November 1997.  The RO issued a statement of 
the case (SOC) on December 15th, 1997.  The veteran's 
substantive appeal was received at the RO on March 2, 1998, 
which is beyond 60 days from the date of the SOC and beyond 
the one year date of mailing of the appealed rating decision.  
The substantive appeal contains no postmark of record; 
therefore, its filing date is presumed to be five days prior 
to receipt of the document by VA on March 2, 1998, excluding 
Saturday, February 28th, and Sunday, March 1, 1998.  
Accordingly, the veteran's substantive appeal was timely 
filed.  38 C.F.R. § 20.305 (1999).

The veteran has not requested a hearing.  


FINDINGS OF FACT

1.  Current diagnoses include rule out early dementia 
secondary to head trauma and headaches of unknown etiology.

2.  Medical evidence of an in-service head injury has been 
submitted.

3.  A VA doctor has suggested that in-service head trauma 
could cause a current disability.

4.  The veteran has not submitted evidence of a nexus between 
an in-service head injury and the currently diagnosed 
generalized anxiety disorder.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
residuals of in-service head injury, claimed as headaches and 
blackout spells, is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

2.   The claim for service connection for generalized anxiety 
disorder, claimed as a nerve condition, is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a disability, 
the evidence must show it resulted from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110, 1137 (West 1991); 38 C.F.R. § 3.303 (1999).  A 
chronic disease will be considered to have been incurred in 
service if manifested to a degree of 10 percent or more 
within 1 year from the date of separation from active 
service.  See 38 C.F.R. § 3.307 (1999).  Psychoses are 
chronic diseases within the meaning of 38 C.F.R. § 3.307.  
See 38 C.F.R. § 3.309 (1999).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
Denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim that is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  Moreover, the Board notes that the threshold for 
well groundedness is a uniquely low evidentiary threshold.  
For that reason, one must show only that the claim is at 
least capable of substantiation.  See Hensley v. West, 
215 F.3d 1255 (Fed. Cir. May 12, 2000).

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993). 

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

I.  Residuals of Head Injury

The Board finds that the service connection claim is well 
grounded because there is medical evidence of a current 
disability, medical evidence that the veteran incurred a head 
injury during active service, and medical evidence of a 
possible nexus.  

Following a December 2, 1996, VA mental disorders 
examination, an examiner offered Axis I diagnoses of 
generalized anxiety disorder; alcohol dependence; and, rule 
out early dementia secondary to head trauma or secondary to 
alcoholism.  The examiner offered Axis III diagnoses of 
alleged history of head trauma; rule out seizure disorder; 
disc disease of the spine; and, headaches of unknown 
etiology.  Thus, element one, evidence of a current 
diagnosis, has been submitted.  

The veteran reported that he was struck in the head eight 
times during pugil stick training while at Army basic 
training.  The veteran's assertions are presumed true for the 
purpose of well grounding a service connection claim except 
where the assertions are inherently incredible, or when the 
fact asserted is beyond the competence of the person making 
the assertion.  King v. Brown, 5 Vet. App. 19 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, the 
veteran's service medical records (SMRs) reflect that on 
September 16, 1971, he was referred to the emergency room for 
having received a head injury.  An SMR entry on the day 
following reflects, "Pt was struck in head yesterday."  The 
impression was headaches due to trauma.  Thus, both medical 
and lay evidence of an injury during active service (element 
number 2 for well groundedness) has been submitted.  

For nexus evidence (element number 3 for well groundedness), 
the Board accepts the December 1996 VA examiner's notation of 
possible early post-traumatic dementia, along with a request 
for verification that in-service head trauma had in fact 
occurred, as indicative of a plausible cause and effect 
relationship.  

Evidence of all three elements of a well-grounded claim has 
been submitted.  The service connection claim is therefore 
well grounded and the duty to assist the veteran is 
triggered.

The claim will be addressed further in the REMAND portion of 
the decision

II.  Generalized Anxiety Disorder (Nerve Condition).

As in the analysis above, the Board must determine whether 
the service connection claim is well grounded.  There is a 
current medical diagnosis of generalized anxiety disorder 
(element number 1).  There is medical evidence of in-service 
headache complaints believed to be of psychogenic origin 
precipitated by stressful military duty (element number 2).  
However, no medical opinion of record has suggested that 
there might be a nexus between these two elements.  In short, 
element number 3 is missing.  Although the veteran has 
attempted to link the two, he, as a layman without proper 
medical training and expertise, is not competent to provide 
probative evidence on a medical matter such as the diagnosis 
or etiology of a claimed medical condition.  Espiritu, 2 Vet. 
App. at 494-5.  In this regard, the Board emphasizes that a 
well-grounded claim must be supported by competent evidence, 
not merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

Alternatively, evidence that tends to show that a chronic 
disease (i.e., a disease listed at 38 C.F.R. § 3.309) existed 
within a relevant presumption period can satisfy well 
groundedness.  In this case, that means that the veteran must 
submit evidence tending to show that a psychosis existed 
within a year of separation from active service.  The first 
medical diagnosis of generalized anxiety disorder was made in 
1996, many years after separation from active service.  
Moreover, generalized anxiety disorder is not one of the 
chronic diseases listed at 38 C.F.R. § 3.309.  Thus, the 
claim is not plausible.  The Board therefore agrees with the 
RO that this claim must be denied as not well grounded. 


ORDER

1.  The claim of entitlement to service connection for 
residuals of in-service head injury, claimed as headaches and 
blackout spells, is well grounded.  To this extent only, the 
appeal is granted.

2.  The claim of entitlement to service connection for 
generalized anxiety disorder, claimed as a nerve condition, 
is denied as not well grounded.


REMAND

A VA examiner indicated that the veteran had possible early 
dementia due to head trauma or alcoholism.  The examiner 
noted that the claims file was not available for review prior 
to that opinion (see page 4 of a VA mental disorders 
examination report dated December 2, 1996).  

Subsequently, another VA medical examiner reported that a 
review of the claims file failed to detect any clinical 
evidence of an in-service head injury claimed by the veteran 
(see page 5 of a VA diseases and injuries of the brain and 
mental disorders examination report dated December 10, 1996.  
In that report, the examiner reported, "there is no direct 
indication in his medical records of the events described by 
the veteran in the current examination pertaining to his 
being struck on the head by another recruit."  

On December 13, 1996, the former VA examiner offered an 
addendum based on the latter examiner's report of no evidence 
of the head injury in service (see page 6 of VA examination 
report dated December 2, 1996).  The addendum opinion notes, 
"Despite the veteran's reported history of head trauma while 
in the service, the C file does not document this event at 
all."

After carefully reviewing the veteran's SMRs, the Board notes 
that there are significant notations of in-service head 
trauma caused by striking the head, as the veteran has 
claimed.  Specifically, the SMRs reflect that on September 
16, 1971, the veteran went to an emergency room for a head 
injury.  A request for a skull X-ray reflects "hit on (r) 
frontal area -hx. of fr. skull."  The radiographic report 
notes slight sclerosis in front-parietal region, no new 
fracture seen.  An entry in his SMRs dated September 17, 1971 
reflects, "Pt was struck in head yesterday.  No 
unconsciousness.  Pt was exm in ER and cleared.  Now 
complains of headache over rt eye.  X-rays were negative."  
The entry also reflects that the impression was headaches due 
to trauma.  

The Board also notes that the veteran's July 1971 entrance 
examination report is negative for any relevant medical 
history; however, a September 1971 treatment note reflects 
that he had a skull fracture one year earlier.  A November 
1971 consultation report recites the veteran's reported 
history of a skull fracture incurred in an auto accident 
approximately one year earlier with treatment at Brundy 
Hospital, Virginia for observation of skull fracture and 
subsequent treatment by a Dr. Hiss of Grandy, Virginia.  On a 
report of medical history dated in February 1972, the veteran 
apparently reported only a history of a skull fracture at age 
4 with no sequelae.  It appears that no attempt has been made 
to obtain any pre-service medical records.

Inasmuch as the December 10, 1996 VA examiner addressed 
injuries of the brain but would not offer a firmer nexus 
opinion because there was no clinical evidence of an in-
service head injury, the Board requests that the claims file 
be returned along with a copy of this REMAND.  The Board 
requests that the examiner be given an opportunity to review 
the C file and then offer a nexus opinion. 

The Board also notes that a VA diseases/injuries of the brain 
examination report dated December 20, 1996, reflects that the 
veteran reported a skull fracture during active service and 
that most of his current symptoms began gradually in the 
years following active service.  The report notes that a CT 
(computerized tomography) scan of the head showed changes 
compatible with cavum septum pellucidum, which could be 
associated with neurological, seizure, and psychiatric 
disorders.  The examiner noted that the veteran had a recent 
VA EEG (electroencephalogram); however, the EEG report was 
not available for review.  The examiner noted that the 
veteran had suffered a skull fracture in a motor vehicle 
accident in 1970.  The examiner further reported, "I had the 
opportunity to review medical record from 1970.  The history 
in 1970 in his record is no different than it is now, mainly 
recurrent intermittent daily headaches with episodes of 
blacking out which is of unexplained significance."  The VA 
EEG report, dated in November 1996, was subsequently received 
at the RO in February 1997; however, the 1970 medical record, 
to which the examiner referred, is not in the claims file.  
Because this record is pertinent to the issue, it should be 
located and associated with the claims file.  Moreover, any 
other relevant pre-service medical records should be obtained 
from Brundy Hospital and Dr. Hiss, if available.  

For the aforementioned reasons, the case is REMANDED to the 
RO for the following actions:

1.  After obtaining the necessary 
authorization(s) from the veteran, the RO 
is to request and associate with the 
claims file copies of any relevant 
medical records for treatment he 
reportedly received in 1970 from Brundy 
Hospital and from Dr. Hiss.  The RO 
should attempt to locate and associate 
with the claims file the 1970 medical 
report referred to by the December 20, 
1996, VA examiner.  The RO should also 
attempt to obtain any recent record of 
relevant treatment that the veteran has 
received since December 1996.  If such 
records are not available, the RO should 
clearly document that fact in the claims 
file.

2.  After receiving and associating the 
above-mentioned records, if available, 
with the veteran's claims file, the 
claims file should be returned to the 
December 10, 1996, VA examiner for an 
opinion.  If that examiner is not 
available, a suitable substitute may be 
used.  The claims file and a copy of this 
remand must be made available to the 
examiner for review in connection with 
the requested opinion.  The examiner 
should review the claims file and offer 
an opinion as to whether it is at least 
as likely as not that any current 
disorder was caused by an in-service head 
injury.  A complete rationale for the 
opinions and conclusions should be set 
forth.  The veteran may be re-examined if 
necessary.

3.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions, or lack 
thereof.  

4.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action is to be 
implemented.

5.  After ensuring that all requested 
development has been completed to the 
extent possible, the RO is to reevaluate 
the veteran's claim on the basis of all 
relevant evidence of record, and in light 
of all applicable statutes, regulations, 
and case law.  

6.  If the determination remains 
unfavorable to the veteran, he and his 
representative should then be provided 
with a supplemental statement of the case 
and afforded the appropriate period of 
time in which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

 



